Case 1:17-cr-00550-SOM Document 53 Filed 11/04/18 Page 1 of 5                    PageID #: 229



   LOUIS MICHAEL CHING 4209
   ATTORNEY AT LAW
   4475 KILAUEA AVENUE
   HONOLULU, HAWAII 96816
   TEL: (808) 392-8727

   ATTORNEY FOR DEFENDANT
   DUANE NISHIIE




                     IN THE UNITED STATES OF DISTRICT COURT

                              FOR THE DISTRICT OF HAWAII


   UNITED STATES OF AMERICA,         )          CR. NO. 17-00550-SOM
                                     )
                  Plaintiff,         )
                                     )
             vs.                     )
                                     )
   DUANE NISHIIE,                   )
                                     )
                  Defendant.        )          DEFENDANT DUANE NISHIIE’S
                                     )         MOTION TO SET AN EARLY DATE
                                     )         FOR EXCHANGE OF WITNESS AND
                                     )         AND EXHIBIT LISTS;
   __________________________________)


         DEFENDANT DUANE NISHIIE’S MOTION TO SET AN EARLY DATE
                FOR EXCHANGE OF WITNESS AND EXHIBIT LISTS
         _____________________________________________________________


        The Defendant Duane Nishiie, by and through his counsel, Louis Michael

   Ching, hereby respectfully requests the Court to set an early date for exchange of witness
Case 1:17-cr-00550-SOM Document 53 Filed 11/04/18 Page 2 of 5                       PageID #: 230



   and exhibit list, to wit, the parties exchange witness and exhibit lists no later than January

   15, 2019.

        Defendant Duane Nishiie is one of two defendants in the Indictment. The

   Indictment charges Defendant Nishiie with one count of conspiracy in violation of 18

   U.S.C. 371, one count of bribery in violation of 18 U.S.C. 201, three counts of honest

   services wire fraud in violation of 18 U.S.C. 1343 and 1346, one count of money

   laundering conspiracy in violation of 18 U.S.C. 1956(h), and three counts of false

   statement in violation of 18 U.S.C. 1001.

        Sometime in the early 2000’s, the United States of America and the Republic of

   Korea decided to consolidate all of the American bases spread throughout South Korea

   into one main American base. A total of 173 bases would be relocated to Pyeongtaek,

   which is about 40 miles south of Seoul. The project was known as the Yongsan

   Relocation Program. The ambitious project would create the largest American military

   base outside of the United States of America. It would house approximately 45,000

   residence. It would have approximately 650 buildings. It would be roughly the size of

   Washington, DC. The cost was projected to run 10.8 billion dollars. 93% of the cost

   would be borne by South Korea and 7% borne by the USA. It would be named Camp

   Humphreys. However, as of today, it has exceeded 15 billion dollars and has yet to be

   fully completed.

        However, before the project could be realized, construction companies from all over

   South Korea had to bid on the construction project which began in 2008. There are 2

   main parcels of land which are at issue in this case, to wit, the LDUI parcel 2A and

   JTO16. The LDUI parcel 2A was the development of the infrastructure of part of Camp
                                    -2-
Case 1:17-cr-00550-SOM Document 53 Filed 11/04/18 Page 3 of 5                    PageID #: 231




   Humphreys in 2008. It was a large undertaking and estimated to cost around $400

   million USD. The JTO16 was a relatively small project to build the housing for the team

   which would be responsible for the coordination and implementation of the construction

   projects for Camp Humphreys in 2010. It’s estimated value was approximately 7 million

   USD. The Korean company which ultimately received the contact was the SK

   corporation or a smaller engineering unit of SK.

        The USA was represented by the US Army. The US Army Corps of Engineers was

   the arm of the US Army which was responsible for implementing the contracts for

   construction. The FED was a smaller division that was assigned to korea to represent the

   US Army of Corps of Engineers there. Defendant Duane Nishiie was contract specialist

   working for FED. At the other end, was the Korean side. The Korean Ministry National

   Defense (MND) which had a specialized division called, MURO, was in charge of

   implementing contracts on behalf of MND. The co-defendant Seung-Ju Lee was the

   counter part of Defendant Nishiie for the Korean government side. The two respective

   governments employed the services of KC-PMC which coordinated and supervised the

   actual construction and reported back to both the FED and MURO.

        The allegations are the both Defendant Duane Nishiie working for FED and Co-

   Defendant Seung-Ju Lee working for MURO, conspired together and with others to make

   it possible that the SK corporation had an advantage over any other bidder(s) in obtaining

   the contracts for the LDUI parcel 2A and JTO16 project, in exchange for a large sum of

   money given to Defendants Nishiie and Lee.

        In the discovery process at this writing, the government has produced 7 sets of

                                         -3-
Case 1:17-cr-00550-SOM Document 53 Filed 11/04/18 Page 4 of 5                        PageID #: 232



   discovery. Set number 1 is a thumb drive with both Korean language contracts and

   purportedly an English written interpretation or version of it (269.3 MB). Set number 2

   is a thumb drive with Korean written language documents (66 MB). Set number 3 is a

   hard drive with 298 GB of documents. The 298 GB translates to approximately 1.6

   million documents and/or pages. This Discovery was obtained from SK corporation, a

   Korean company. It is said to contain documents in the Korean language. Sets number 4

   & 5 do not appear to have any Korean documents (Set 4= 60,181 KB and Set 5 = 511

   MB or 461 items). Sets number 6 and 7 contained additional large volumes of

   documents and emails.

          Recently, the Government took 2 depositions in Honolulu, to wit, Michael Jung on

   October 22, 2018 and Hyun Jung Kim on October 25, 2018. The Depositions of Michael

   Jung took approximately 10 to 15 hours to prepare for and the deposition lasted for

   approximately 4 hours. The Deposition of Hyun Jung Kim took approximately 10 to 15

   hours to prepare for and the deposition lasted for approximately 4 hours.

        The Government’s case has potentially dozens of witnesses that could be called in

   its case in chief. The Trial is scheduled for March 27, 2019. However, Pretrial is set for

   February 25, 2019. It is usually at pretrial that the Court sets out the date for the parties

   to exchange its witness and exhibit lists. However, given the shear volume of potential

   witnesses and exhibits, and the time it takes to adequately prepare for each witness, the

   Defense urges the Court to set the date for exchange of witness and exhibit list by or

   before January 15, 2019. That would give the Government at least 2 months to decide

   which witnesses it wishes to call and what exhibits it wishes to admit into evidence. The

   parties have had since the filing of the indictment on September 21, 2017. In fact, the
                                         -4-
Case 1:17-cr-00550-SOM Document 53 Filed 11/04/18 Page 5 of 5                      PageID #: 233



   Government has had since 2015 (ie. the start of its investigation by the FBI) to prepare its

   witness and exhibit lists.

     On October 25, 2018, your Declarant brought the issue up with the Government, but it

   was not received well.


   CrimLR17.1.1. Pretrial Agenda.

   A magistrate judge shall conduct at least one pretrial
   conference. Other pretrial conferences may be conducted by
   the trial district judge at the request of any of the
   parties or on the court's own motion. The agenda at the
   pretrial conference shall consist of any or all of the
   following items, so far as practicable:

   (p) Date of exchange of lists of exhibits and copies of the
   documentary exhibits.


         Hence, it would be an efficient use of judicial time and resources. It will alleviate

   the defense from preparing for dozens of witnesses that may never be called by the

   Government and reviewing thousands of exhibits that may never be introduced into

   evidence.



                                      DATED: Honolulu, Hawaii, November 4, 2018.




                                             /s/ Louis Michael Ching
                                           ___________________________________
                                           LOUIS MICHAEL CHING, ESQ.
                                           Attorney for Defendant
                                           Duane Nishiie




                                       -5-
